Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 1 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 2 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 3 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 4 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 5 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 6 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 7 of 8
Case 19-05555-hb   Doc 20   Filed 11/06/19 Entered 11/06/19 13:36:42   Desc Plan
                                   Page 8 of 8
